DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over PICA et al. (US 2012/0054304) in view of FOK et al. (US 2006/0217152).
Regarding claim 1, Pica discloses a method in a core network of a cellular communications system, comprising:
receiving, from an external entity, a request to investigate excessive battery
drainage at a particular wireless device (Fig. 2, step 210; p. [0035]-[0039], [0043]; in block 210, the UE receives configuration information from a network entity that activates (i.e., requests) UE battery information reporting);
initiating collection of information related to operation of the wireless device in the cellular communications system (Fig. 2, step 220; p. [0044]-[0045]; battery information of a UE is collected), the information comprising user plane data related to the wireless device, control plane information related to the wireless device, and/or network information related to the wireless device (p. [0044]; the report includes battery information related to the UE, i.e., battery capacity, battery consumption, etc.);
collecting the information from one or more network nodes in the cellular communications system (p. [0045]).
But, Pica does not particularly disclose analyzing the collected information to determine one or more root causes of excessive battery drainage at the wireless device; and
initiating one or more actions in the cellular communications system to mitigate excessive battery drainage at the wireless device, the one or more actions being based on the one or more root causes of excessive battery drainage at the wireless device.
However, in an analogous art, Fok teaches analyzing the collected information to determine one or more root causes of excessive battery drainage at the wireless device (abstract, lines 1-9; p. [0034]-[0036]; battery performance data of a wireless device is collected and passed to a performance analyzer to analyze data log related to the battery performance data to generate battery performance report that is useful in troubleshooting battery device operation issues and identifying problem areas and/or devices); and
initiating one or more actions in the cellular communications system to mitigate excessive battery drainage at the wireless device, the one or more actions being based on the one or more root causes of excessive battery drainage at the wireless device (p. [0037]; the system includes an optimizer module that access the battery performance report and apply predetermined algorithms or programs to optimize settings of one or more device and/or network related configurations to improve the battery performance). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pica with the teachings of Fok, since such a modification would allow the UE to modify settings and/or network related configurations to improve the battery performance based on the analysis of the collected information. 
Regarding claim 2, the combination of Pica and Fok disclose the method of claim 1 wherein the one or more nodes include: a Service Capability Exposure Function, SCEF; a Home Subscriber Server, HSS; and/or a Mobility Management Entity, MME (p. [0036]-[0038]).
Regarding claim 4, the combination of Pica and Fok disclose the method of claim 1, Pica discloses wherein the information related to operation of the wireless device in the cellular communications system comprises user plane data related to the wireless device, control plane information related to the wireless device, and network information related to the wireless device (p. [0044]; the report includes battery information related to the UE, i.e., battery capacity, battery consumption, etc).
Regarding claim 21, Pica discloses a method in a core network node of a core network of a cellular communications system, comprising:
receiving, from an external entity, a request to investigate excessive battery drainage at a particular wireless device (Fig. 2, step 210; p. [0035]-[0039], [0043]; in block 210, the UE receives configuration information from a network entity that activates (i.e., requests) UE battery information reporting);
initiating collection of information related to operation of the wireless device in the cellular communications system (Fig. 2, step 220; p. [0044]-[0045]; battery information of a UE is collected), the information comprising user plane data related to the wireless device, control plane information related to the wireless device, and/or network information related to the wireless device (p. [0044]; the report includes battery information related to the UE, i.e., battery capacity, battery consumption, etc).
But, Pica does not particularly disclose receiving a report of an analysis of the collected information, the report comprising one or more root causes of excessive battery drainage at the wireless device and/or one or more actions taken by the core network to address the one or more root causes of excessive battery drainage at the wireless device; and providing a response to the external entity based on the report.
However, Fok teaches receiving a report of an analysis of the collected information, the report comprising one or more root causes of excessive battery drainage at the wireless device and/or one or more actions taken by the core network to address the one or more root causes of excessive battery drainage at the wireless device (abstract, lines 1-9; p. [0034]-[0036]; battery performance data of a wireless device is collected and passed to a performance analyzer to analyze data log related to the battery performance data to generate battery performance report that is useful in troubleshooting battery device operation issues and identifying problem areas and/or devices); and providing a response to the external entity based on the report (p. [0037]; the system includes an optimizer module that access the battery performance report and apply predetermined algorithms or programs to optimize settings of one or more device and/or network related configurations to improve the battery performance). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pica with the teachings of Fok, since such a modification would allow the UE to modify settings and/or network related configurations to improve the battery performance based on the analysis of the collected information. 
Regarding claim 22, Pica discloses a method in a core network node of a core network of a cellular communications system, comprising:
collecting information from one or more network nodes in the cellular communications system (Fig. 2, step 220; p. [0044]-[0045]; battery information of a UE is collected), the information being related to operation of a specific wireless device  in the cellular communications system and comprising user plane data related to the wireless device, control plane information related to the wireless device, and/or network information related to the wireless device (p. [0044]; the report includes battery information related to the UE, i.e., battery capacity, battery consumption, etc).
But, Pica does not particularly disclose analyzing the collected information to determine one or more root causes of excessive battery drainage at the wireless device; and
initiating one or more actions in the cellular communications system to mitigate excessive battery drainage at the wireless device, the one or more actions being based on the one or more root causes of excessive battery drainage at the wireless device.
However, Fok teaches analyzing the collected information to determine one or more root causes of excessive battery drainage at the wireless device (abstract, lines 1-9; p. [0034]-[0036]; battery performance data of a wireless device is collected and passed to a performance analyzer to analyze data log related to the battery performance data to generate battery performance report that is useful in troubleshooting battery device operation issues and identifying problem areas and/or devices); and
initiating one or more actions in the cellular communications system to mitigate excessive battery drainage at the wireless device, the one or more actions being based on the one or more root causes of excessive battery drainage at the wireless device (p. [0037]; the system includes an optimizer module that access the battery performance report and apply predetermined algorithms or programs to optimize settings of one or more device and/or network related configurations to improve the battery performance). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Pica with the teachings of Fok, since such a modification would allow the UE to modify settings and/or network related configurations to improve the battery performance based on the analysis of the collected information. 

Allowable Subject Matter
7.	Claims 3, and 5-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a) Gallioux et al. (US 8,644,813) – Customer Initiated Diagnostic Service.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643